         Case 1:20-cv-00679-UNA Document 22-1 Filed 05/26/20 Page 1 of 6 PageID #: 112




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

         Atlas Uluslararasi Kumanyacılık tic A.Ş           §
                                                           §
         Atlas Gemi Vanalari ve Ekipmanlari Tic Ltd Sti,   §
                                                           §   CIVIL ACTION NO.: 20-679-UNA
                Plaintiffs,                                §
                                                           §   IN ADMIRALTY, Rule 9(h)
         vs.                                               §
                                                           §
         M/V ARICA, IMO 9399741, its engines, tackle       §
         and apparel, et al.,                              §
                                                           §
                Defendant and Garnishee.                   §
                                                           §
         Network Shipping Ltd.                             §
                                                           §
                Intervening Plaintiff,                     §
                                                           §
         v.                                                §
                                                           §
         M/V ARICA, IMO 9399741, its engines, tackle       §
         and apparel,                                      §
                                                           §
                Defendant in rem,                          §
                                                           §
         and                                               §
                                                           §
         FS Arica, Ltd.,                                   §
                                                           §
                Defendant in personam,                     §
                                                           §
         and                                               §
                                                           §
         The Master of the M/V ARICA,                      §
                                                           §
                Garnishee.                                 §

                     VERIFIED COMPLAINT IN INTERVENTION WITH REQUEST
                          FOR ISSUANCE OF WARRANT OF ARREST AND
                      WRIT OF MARITIME ATTACHMENT AND GARNISHMENT

                Intervening Plaintiff Network Shipping Ltd. (“NSL”) brings this Verified Complaint in

         Intervention against the M/V ARICA, IMO 9399741, its engines, tackle and apparel, defendant

26550074.1
         Case 1:20-cv-00679-UNA Document 22-1 Filed 05/26/20 Page 2 of 6 PageID #: 113




         in rem (“Vessel”) and FS Arica, defendant in personam, and against the Master of the Vessel

         quasi in rem pursuant to Supplemental Rule B for Certain Admiralty and Maritime Claims and

         pursuant to Supplemental Rule C for Certain Admiralty and Maritime Claims for NSL’ claims in

         rem against the Vessel and states as follows:

                                               Jurisdiction and Venue

                1.      This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §

         1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h).

                2.      Venue is proper in this District because the Vessel is located in this District, and

         the Vessel is defendant FS Arica’s property, and the garnishee, within the meaning of

         Supplemental Rule B is located, can be found, and/or can be served with process in this District.

                3.      Defendant cannot be found in this District within the meaning of Supplemental

         Rule B.

                                                      The Parties

                4.      NSL is the former charterer of the Vessel, located in and organized under laws of

         Bermuda.

                5.      FS Arica is a company organized under laws of Liberia and is the owner of the

         Vessel, an ocean-going containerized vessel.

                                                         Facts

                6.      FS Arica and NSL entered into a charter party for the Vessel, through which each

         party was to engage in certain performance, namely, FS Arica providing the Vessel in good

         order, and NSL using the Vessel for the carriage of cargo. FS Arica also was responsible for the

         payment for bunkers, when the Vessel was not engaged in carrying cargo or was engaging in

         repairs, as more fully detailed in the charter party.


26550074.1

                                                          -2-
         Case 1:20-cv-00679-UNA Document 22-1 Filed 05/26/20 Page 3 of 6 PageID #: 114




                7.     The Vessel was for a number of periods, unable to carry cargo or otherwise to

         proceed according to the Charter Party. During those times, it consumed fuel which NSL had

         provided, and NSL incurred other expenses which were by the terms of the Charter Party, to the

         account of FS Arica.

                8.     The Charter Party required that FS Arica refund / credit back the amounts of such

         expenses, to NSL, however, FS Arica has failed and refuses to make such refunds and has

         breached the Charter Party with NSL.

                9.     Despite repeated demand, FS Arica has failed to pay NSL for the amounts due to

         NSL under the Charter Party, which NSL advanced or for which FS Arica should have credited

         to NSL, as detailed below.

                                      Count I – Breach of Maritime Contract

                10.    NSL incorporates the above paragraphs as if fully set forth herein.

                11.    FS Arica has breached its maritime contract with NSL as set out above. NSL

         therefore demands judgment, as set out more fully below.

                                           Count II – Arrest of Vessel

                12.    NSL incorporates the above paragraphs as if fully set forth herein.

                13.    FS Arica has breached its maritime contract with NSL as set out above. NSL

         therefore demands judgment, as set out more fully below.

                      Count III – Maritime Lien In Rem Against the Vessel and Proceeds

                14.    NSL incorporates the above paragraphs as if fully set forth herein.

                15.    NSL as a consequence of breach of the Charter Party and maritime necessaries

         provided to the Vessel on the order of the Vessel’s owner, FS Arica, holds maritime liens in rem




26550074.1

                                                       -3-
         Case 1:20-cv-00679-UNA Document 22-1 Filed 05/26/20 Page 4 of 6 PageID #: 115




         against the Vessel and proceeds.      NSL therefore demands judgment against the Vessel and

         proceeds, as set out more fully below.

                            Count IV: Maritime Attachment and Garnishment (Rule B)

                16.        NSL incorporates the above paragraphs as if fully set forth herein.

                17.        FS Arica has breached its maritime contracts with NSL as set out above. NSL

         therefore demands judgment, as set out more fully below.

                18.        NSL requests this Court pursuant to Supplemental Rule B to have its claims

         attach to amounts reached by the maritime garnishment and attachment writ, served on the

         Garnishee.

                19.        No security for the claims has been posted by FS Arica or anyone acting on its

         behalf to date.

                20.        FS Arica cannot be found within this District within the meaning of Rule B, but

         has during the pendency of this action, property and/or assets in this jurisdiction consisting of the

         Vessel, its bunkers, all property of FS Arica aboard the Vessel, and proceeds.

                                                    Prayer for Relief

                WHEREFORE, NSL prays:

                A.         That in response to Count I, this Court enter judgment against FS Arica for NSL

         in the amount of at last $280,000, and contractual interest plus further amounts for attorneys’

         fees of at least $50,000 ($330,000);

                B.         That in response to Count II, this Court order the issuance of a Warrant of Arrest

         for the Vessel;

                C.         That in response to Count III, that this Court order that NSL’ in rem claims

         against the Vessel proceed against the Vessel, in rem, and that on judgment NSL’ maritime lien


26550074.1

                                                           -4-
         Case 1:20-cv-00679-UNA Document 22-1 Filed 05/26/20 Page 5 of 6 PageID #: 116




         claims in rem be paid from the proceeds, in the amount of at least $280,000, and maritime

         prejudgment interest and costs;

                D.      That in response to Count IV, since Defendant cannot be found within this

         District pursuant to Supplemental Rule B, that this Court order that the maritime attachment and

         garnishment claims of NSL pursuant to Rule B, continue on the amounts garnished and attached

         for at least the amount demanded herein to secure NSL’ claims, and that all persons claiming any

         interest in the same be cited to appear and, pursuant to Supplemental Rule B, answer the matters

         alleged in the Verified Complaint; and

                D.      That this Court award NSL such other and further relief that this Court deems just

         and proper.

                                              YOUNG CONAWAY STARGATT & TAYLOR LLP


                                               /s/ Timothy Jay Houseal
                                               Timothy Jay Houseal (Del. Bar ID No. 2880)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, DE 19801
                                               (302) 571-6682
         OF COUNSEL                            thouseal@ycst.com

         J. Stephen Simms                         Attorneys for Network Shipping Ltd.
         Simms Showers LLP
         201 International Circle, Ste. 250
         Baltimore, Maryland 21030
         Telephone:     (410) 783-5795
         Facsimile:     (410) 510-1789
         jssimms@simmsshowers.com

         Dated: May 26, 2020




26550074.1

                                                         -5-
         Case 1:20-cv-00679-UNA Document 22-1 Filed 05/26/20 Page 6 of 6 PageID #: 117




                                                 VERIFICATION

                 I am a Principal of the law firm Simms Showers LLP, of counsel to NSL.

                 The facts alleged in the foregoing complaint are true and correct to the best of my

         knowledge and information based upon the records of NSL made available to me by NSL.

         Authorized officers of NSL are not readily available in this District to make verifications on

         NSL’ behalf. I am authorized to make this verification on NSL’ behalf.

                 I further certify that, pursuant to Supplemental Rule B, I caused a search to be made of

         electronic records and Directory Assistance for addresses and telephone numbers in this District.

         There is no record of any general or resident agent authorized to accept service of process for FS

         Arica in this District.

                              Pursuant to 28 U.S.C. § 1746(1), I solemnly declare under penalty of perjury
                              that the foregoing is true and correct.

                                                              Executed on May 22, 2020.

                                                              /s/ J. Stephen Simms
                                                              J. Stephen Simms
                                                              Simms Showers LLP
                                                              201 International Circle
                                                              Baltimore, Maryland 21030
                                                              Tel: 410-783-5795
                                                              Email: jssimms@simmsshowers.com




26550074.1
